Title: From Alexander Hamilton to Nathan Rice, 9 September 1799
From: Hamilton, Alexander
To: Rice, Nathan


Sir
New York Sept. 9. 1799

I have received your letter of the thirty first of August.
You will recollect that it has been referred to you in conjunction with your majors to prepare an arrangement of relative rank for your regiment. This has not yet been done. Should Mr. Roulstone be placed first on the list of second Lieutenants he will have the place which you request for him in the regular course of military promotions & this is the most proper way of affecting your object.
The recommendation of Mr. Boyle has been transmitted to the Secretary of War, and has received the usual support. I recollect nothing in the recruiting instructions which prevents the officers from retaining out of the Money they receive for the recruiting service the premium to which they are entitled. There is a particular provision, you will remember, on the subject of music— within the limits of this provision the expence for music may be defrayed out of the money received for the recruiting service. The officers will state the money employed for the purpose as applied to that particular object.
It is my intention, in the course of the ensuing winter, to review a system of tactics and discipline, and to propose such alterations as shall appear to me to be advisable. I shall however give immediate attention to the formation of a regiment, and transmit circularly to the several commandants such instruction as may appear necessary. The monthly recruiting returns of which you speak have, I believe, been received.
With great consideration   I am Sir &c
